



COURT OF APPEAL FOR ONTARIO

CITATION: Okel v. Misheal, 2017 ONCA 232

DATE: 20170322

DOCKET: C62248

Rouleau, Pepall and Roberts JJ.A.

BETWEEN

Mona Okel (also known as Mulhima Okel)

Applicant (Respondent)

and

Peter Misheal

Respondent (Appellant)

Peter Misheal , self-represented

Mona Okel, self-represented

Heard: March 20, 2017

On appeal from the judgment of Justice M.R. Gibson of the
    Superior Court of Justice, dated May 24, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks to appeal the cost order of Gibson J. of May 24,
    2016. No leave to appeal has been sought. We do not grant leave to appeal this
    order. A cost order is discretionary in nature. We see no basis to interfere.
    This proposed appeal is therefore dismissed. Costs to the respondent fixed at
    $250 inclusive of disbursements and applicable taxes.


